 


114 HRES 157 IH: Supporting the goals and ideals of Social Work Month and World Social Work Day.
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. RES. 157 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Ms. Lee (for herself, Ms. Clarke of New York, Ms. Titus, Mr. McGovern, and Ms. McCollum) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Supporting the goals and ideals of Social Work Month and World Social Work Day. 
 
 
Whereas the primary mission of the social work profession is to enhance human well-being and help meet the basic needs of all people, especially the most vulnerable in society; Whereas social work pioneers helped lead the Nation’s struggle for social justice and have helped paved the way for positive social change; 
Whereas social workers are key employees at the Federal, State, and local levels of government and work to expand policies and practices that promote equity and social justice for all people;  Whereas social workers stand up for individuals and support diverse families in every community; 
Whereas social workers continue to work to improve the rights of women, the LGBT community, and communities of color;  Whereas social workers know from experience that poverty and trauma can create lifelong social and economic disadvantages; 
Whereas social workers know from experience that discrimination of any kind limits human potential and must be eliminated; Whereas social workers help people in every stage of life function better in their environments, improve their relationships with others, and solve personal and family problems; 
Whereas all children have the right to safe environments and quality education; Whereas dignity and care giving for older adults help define a Nation’s character; 
Whereas veterans and their families need community support to ensure successful transitions after service; Whereas access to mental health treatment and health care services saves millions of lives; 
Whereas research has shown that all people, no matter their circumstance, may at some time in their lives, need the expertise of a skilled social worker;  Whereas social workers celebrate the courage, hope, and strength of the human spirit throughout their careers; and 
Whereas March is recognized as Social Work Month and World Social Work Day is recognized on March 18, 2015: Now, therefore, be it  That the House of Representatives— 
(1)supports the goals and ideals of Social Work Month and World Social Work Day;  (2)acknowledges the diligent efforts of individuals and groups who promote the importance of social work and observe Social Work Month and World Social Work Day;  
(3)encourages individuals to engage in appropriate ceremonies and activities to promote further awareness of the life-changing role that social workers play; and  (4)recognizes with gratitude the contributions of the millions of caring individuals who have chosen to serve their communities through social work. 
 
